Citation Nr: 0721545	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for residuals of a 
gunshot wound of the left upper extremity.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

Service department records show that the appellant had 
recognized guerrilla service from May 1942 to January 1945 
and regular Philippine Army service from January 1945 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The appellant did not sustain a gunshot wound of his left 
upper extremity during service.  

2.  The appellant does not have a hearing loss that had its 
onset during service, within one year of separation from 
service, or is otherwise etiologically related to his 
service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2. The criteria for entitlement to service connection for 
residuals of a gunshot wound of the left upper extremity have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the appellant was not provided with notice as 
to assignment of disability ratings and effective dates.  
However, no prejudice can result to the appellant from this 
defect in notice.  In this regard, because the Board is 
denying his claims, any questions as to these downstream 
elements are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in March 2004.  This letter was provided to the 
appellant prior to the initial adjudication by the RO in June 
2004.  The appellant was informed of the requirements of a 
successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, including that in his 
possession, to the RO.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as reports from non-VA health treatment providers.  In 
October 2004, the RO received a VA Form 21-4142 Authorization 
and Consent to Release Information to the Department of 
Veteran's Affairs.  This form indicated that the appellant 
had been treated on August 4, 1971 for an old healed humerus 
fracture.  Accompanying this form was a Certification from 
the V. Luna Medical Center, which indicated that the 
appellant was admitted to on August 4, 1971 "due to Old 
healed fracture humerus, left, with IM nail."  It is unclear 
whether additional medical records exist or were requested by 
the RO.  However, by the appellant's own statement and the 
face of this certification, the treatment occurred more than 
a quarter of a century after the appellant was separated from 
any qualifying service.  Thus, these records could not 
demonstrate inservice occurrence of a gunshot wound.  

Furthermore, as explained below, the service medical records 
show that the appellant received no injuries during 
qualifying service.  Thus, records of treatment from 25 years 
after the fact could not demonstrate the occurrence of an 
inservice gunshot wound where evidence from discharge from 
service shows that no such wound occurred.  VA is not 
required to assist a claimant in developing a claim when 
there is no reasonable possibility that such assistance could 
substantiate the claim.  38 C.F.R. § 5103A.  Therefore, 
remanding to request any supporting clinical documentation 
concerning the 1971 treatment of an old healed humerus 
fracture could do no more than impose additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).  


Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service- 
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the record is absent for any evidence of 
hearing loss during service or events during service that 
could give rise to hearing loss.  Similarly, the record 
demonstrates that the appellant did not sustain a gunshot 
wound during service.  As the record is absent for evidence 
of a disease, injury, or event during service that could give 
rise to the claimed disabilities, the Board declines to 
afford the veteran a VA examination in this case.  

Thus, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 20026); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Sensorineural hearing loss will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service records consist of a report of physical examination 
and an Affidavit for Philippine Army Personnel, both dated in 
January 1946.  The report of medical examination shows the 
appellant's hearing and skin to be normal and that the 
appellant had no musculoskeletal defect.  He affidavit states 
"[n]one" for the record of wounds or illnesses sustained 
from December 1941 to date of return to military control.  
These documents contain no mention of any gunshot wound or 
hearing loss.

Post service evidence consists of a certification from the V. 
Luna Medical Center dated in August 1971 and a medical 
certificate from St. Martin De Porres Hospital, dated in 
February 2004.  The 1971 certificate provides that the 
appellant was admitted to the medical center that same month 
due to an old healed fracture of the left humerus with "IM 
nail."  The 2004 certificate provides only that the 
appellant was treated for "1. Poor Hearing, bilateral 
secondary to Senelity, 2. Hypertension, gr. II, Essential, 3. 
Post Gunshot wounds Left upper Extremities 4. Athrophy Left 
Forearm secondary to Gunshot wound 5.  Chronic pain, Right 
lower extremities Degenerative Osteoarthritis Lumbo Sacral."

The only other evidence submitted by the appellant is two 
affidavits that attest to the affiant's belief that the 
appellant's marriage.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Here the Board affords considerable probative weight to the 
medical examination report dated in January 1946 and 
negligible probative value to the certifications dated in 
August 1971 and February 2004.  Whether the appellant was 
treated for residuals of gunshot wounds in 1971 or 2004 is of 
no value in proving that the event leading to those wounds 
occurred prior to January 1946.  However, the results of the 
January 1946 medical examination showing normal skin and a 
normal musculoskeletal system is dispositive evidence that he 
appellant suffered no gunshot wound during his service.  

Similarly, that the appellant was treated for poor hearing in 
2004 is not probative that any hearing loss was the result of 
events occurring prior to January 1946.  That his hearing was 
essentially normal in January 1946, as demonstrated by 
unremarkable whisper test results, is evidence that no 
hearing loss occurred during service.  Furthermore, the very 
certification submitted by the appellant attributes his poor 
hearing to age, thereby contradicting a claim that his 
hearing loss is due to service.  Finally, the appellant's own 
opinion, as a layperson, that his current poor hearing is 
related to his service is not competent evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In short, no competent evidence of 
record shows that the veteran's current poor hearing is 
etiologically related to his service.  

For these reasons, the appellant's claim for entitlement to 
service connection for the claimed disorders must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for residuals of a gunshot 
wound of the left upper extremity is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


